United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________
Appearances:
Marilyn Brockington, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-669
Issued: November 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On January 20, 2011 appellant, through her representative, filed a timely appeal from an
October 22, 2010 Office of Workers’ Compensation Programs’ (OWCP) merit decision which
denied his claim for an employment-related injury. The Board assigned Docket No. 11-669.
On April 13, 2010 appellant, then a 54-year-old mail processor, filed an occupational
disease claim (Form CA-2) alleging that he developed a back condition which he attributed to
factors of his federal employment on May 27, 2008. He alleged that, after having three knee
surgeries, his knees sporadically gave out causing his back to be thrown off alignment and
resulted in severe back pain. By letter dated June 8, 2010, OWCP requested additional evidence
in support of the claim and allotted 30 days for submission. By decision dated July 12, 2010,
OWCP denied appellant’s claim on the grounds that the evidence submitted was not sufficient to
establish fact of injury. On July 23, 2010 appellant requested reconsideration. By decision dated
October 22, 2010, OWCP denied modification of the July 12, 2010 decision on the grounds that
the evidence submitted was not sufficient to establish fact of injury and causal relationship. It
noted that appellant’s back condition should be pursued as a consequential injury under OWCP
File No. xxxxxx319. The Board notes that OWCP did not develop the claim as a consequential

injury.1 OWCP recognized that appellant was attempting to make a consequential injury claim,
but failed to properly combine, or request combination of, the present case record with the record
of the originally accepted employment injury which appellant implicated as the initial causative
entity.2 Consequently, the case will be remanded for OWCP to double this case file with OWCP
File No. xxxxxx319 and further develop appellant’s claim as a consequential injury. Following
this and such other development as deemed necessary, OWCP shall issue an appropriate merit
decision.
IT IS HEREBY ORDERED THAT the October 22, 2010 Office of Workers’
Compensation Programs’ decision be set aside and the case remanded for further development
consistent with this order.
Issued: November 25, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

1

See J.K., Docket No. 09-859 (issued October 20, 2009) (where the Board found that appellant’s traumatic injury
claim attributing left arm fractures to the collapse of her right knee should have been developed and adjudicated by
OWCP as a possible consequential injury of her accepted right knee contusion).
2

See Easter I. Shepherd, Docket No. 95-1386 (issued March 26, 1997).

2

